Chief Justice BENDER,
dissenting.
The defendant was sentenced based on the class-two felony sexual assault enhancer, which requires the jury to find beyond a reasonable doubt that the defendant "physically aided or abetted" the principal in the sexual assault. In this case, the word "physically" was omitted from the charge; it was omitted from the jury interrogatory defining the enhancer; and the court did not instruct the jury on the elements that constitute the enhancer. Although this is not structural error, it is, in my view, plain error requiring reversal. Hence, I respectfully dissent.
The majority reasons that the only evidence presented at trial that the defendant aided or abetted the principal in the sexual assault was physical in nature. The victim testified that the defendant physically restrained him, and the "would-be-rescuer" (Munsaihan) testified that the defendant physically fought with him to prevent his rescue attempt. Therefore, the majority reasons that any evidence the jury used to find aiding or abetting must have been physical. Maj. op. at 1020. The majority's interpretation of the evidence and the jury's verdict is reasonable. However, evidence was presented to the jury that conflicted with this view of the evidence described by the majority. The record supports multiple evidentiary theories of what occurred in the apartment, any one of which the jury may have believed and used to return its verdicts. Hence, I conclude there is a reasonable possibility that had the interrogatory asked the jury whether it found beyond a reasonable doubt that the defendant "physically aided or abetted" the principal, the jury would have answered differently.
The defendant was charged with various crimes as a complicitor concerning the sexual-assault victim and an additional charge of menacing against Munsaihan. With respect to the sexual-assault victim, the defendant was charged with, among other things, sexual assault "through the actual application of physical force or physical violence," the lesser-included offense of sexual assault "by means of sufficient consequence," menacing the sexual assault victim with a deadly weapon, using a deadly weapon during the commission of the sexual assault, and conspiracy to commit sexual assault. The jury convicted the defendant of sexual assault by means of sufficient consequence and conspiracy.
The jury acquitted the defendant of sexual assault through the application of physical force or physical violence, of menacing the sexual-assault victim with a deadly weapon, and of using a deadly weapon during the commission of the sexual assault. The victim testified that the defendant restrained his hands during the sexual assault and also brought a knife into the bathroom when he was being attacked. In closing, the prosecution argued that the defendant held a knife to the victim during the sexual assault. By their acquittals, the jury rejected this portion of the victim's testimony as well as the prosecution's theory that the defendant held a knife to threaten the victim during the sexual assault.
The only other testimony concerning whether the defendant physically aided or abetted the sexual assault was that of Mun-*1022saihan. He testified that the defendant prevented him from stopping the sexual assault by fighting with him and threatening him with a knife. However, on cross-examination, Munsaihan admitted making an earlier statement that he fought with the defendant because the defendant accused him of cheating during a chess game. This prior inconsistent statement came in as substantive evidence, under section 16-10-201, CRS. (2010) (a prior inconsistent statement "is admissible not only for the purpose of impeaching the testimony of the witness, but also for the purpose of establishing a fact to which his testimony and the inconsistent statement relate"). This statement constitutes substantive evidence of a fight unrelated to the sexual assault of the victim.
In addition, the prosecution introduced the defendant's statements to the police, wherein the defendant stated that he and Munsaihan had a physical fight, but that he was sleeping in another room during the entire sexual assault.
Thus, the trial evidence supported at least three different versions of the fight between the defendant and Munsaihan and the incident in the apartment. The jury found the defendant guilty of menacing Munsaihan with a deadly weapon. This verdict indicates that the jury believed that the defendant fought with Munsaihan. However, there is no way to know which of these three versions of the fight the jury found credible.
Because the jury acquitted the defendant of using or threatening a deadly weapon during the commission of the sexual assault, we know the jury did not credit some aspects of the victim's testimony or Munsaihan's testimony that linked the defendant's use or threat of a knife to the sexual assault. There is no way to know what facts the jury used to support its verdict that the defendant aided or abetted the principal in committing the sexual assault by means of sufficient consequence or in conspiring to commit sexual assault. More importantly, there is no way to fathom how the jury would have responded to the interrogatory if it had been asked whether it found that the defendant "physically aided or abetted" the principal when he committed the sexual assault.
Because the facts supported multiple theories of what happened in the apartment on the day of the sexual assault, there is a reasonable possibility the inclusion of the word "physically" in the special enhancer interrogatory would have affected the jury's answer. I believe the erroneous omission of the word "physically" from the interrogatory amounts to plain error. I would reverse the defendant's conviction of the class-two felony sexual assault and remand this case for re-sentencing. Hence, I respectfully dissent.
I am authorized to state that Justice MARTINEZ joins in this dissent.